Case: 15-11749    Date Filed: 11/15/2016   Page: 1 of 24


                                                                        [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-11749
                          ________________________

                   D.C. Docket No. 5:13-cv-00045-LGW-RSB


PHYLLIS J. MAY

                                                  Plaintiff – Appellant,


versus

CITY OF NAHUNTA, GEORGIA,
DARREN CREWS,
Former Chief of Police of the City of Nahunta
Police Department, in his individual capacity,
TOMMY L. ALLEN,
In his individual capacity,

                                              Defendants - Appellees.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________


                              (November 15, 2016)
               Case: 15-11749        Date Filed: 11/15/2016      Page: 2 of 24




Before JORDAN and ANDERSON, Circuit Judges, and DALTON, * District
Judge.

DALTON, District Judge:


       The instant appeal calls on us to determine whether an otherwise authorized

mental-health seizure was converted into an unconstitutional one by virtue of the

seizing law enforcement officer’s conduct. In particular, Appellant Phyllis J. May

(“May”) challenges the district court’s grant of summary judgment in favor of

Appellee Tommy L. Allen (“Officer Allen”) on the basis of qualified immunity. 1

After a thorough review of the record and the parties’ briefs, and with the benefit

of oral argument, we affirm in part, reverse in part, and remand this matter to the

district court for proceedings consistent with this Opinion.

                                               I2

       The events preceding the underlying action took place on August 3, 2011.

After a taxing few days taking care of her Alzheimer-stricken mother, May fell

into a deep sleep. At the time, May was the sole caregiver for her mother, who—in

addition to Alzheimer’s disease—suffers from Sundowner’s Syndrome, a condition


       *
          The Honorable Roy B. Dalton, Jr., United States District Judge for the Middle District
of Florida, sitting by designation.
        1
          Appellant does not challenge the district court’s grant of summary judgment in favor of
the remaining Appellees.
        2
          The following facts are taken from the evidence submitted by the parties. Where the
evidence conflicts, the facts are construed in the light most favorable to May, the non-moving
party. See Battle v. Bd. of Regents, 468 F.3d 755, 759 (11th Cir. 2006).
                                               2
              Case: 15-11749     Date Filed: 11/15/2016   Page: 3 of 24


that causes her to stay awake for days at a time. (R34-6, pp. 5–6.) Before laying

down, May called her brother, Ronnie Jacobs (“Jacobs”) to relieve her. (Id. at 7, 8,

10.) May told Jacobs that her “body [was] going down” and she could “take it no

longer.” (Id. at 10.)

       Some two or three hours later, Jacobs had still not arrived, despite living in a

trailer adjacent to May’s residence. (See R34-7, p. 32.) By that time, May’s mother

had grown concerned at the length of time May had been laying down and went to

Jacob’s trailer to retrieve him. (Id.) Back at the residence, Jacobs was unable to

rouse May and called 911. (See id. at 32–33, 40.) In response, four emergency

medical technicians (“EMTs”)—three males and one female—arrived at the house,

followed by May’s sister, Wanda Smith (“Smith”). (R34-6, pp. 11, 20–21; R41-2,

¶¶ 3–4.) After checking May’s vital signs, the EMTs placed an ammonia capsule

under her nose. (R34-7, pp. 37–38.) The harsh smell woke her up. (R34-6, pp. 11,

13.)

       The EMTs asked May a series of questions about her health. (Id. at 14–15.)

May told them that she had been diagnosed with caregiver breakdown and Pick’s

disease, which she described as cerebral atrophy, or shrinking of the brain,

accompanied by symptoms of headaches and seizures. (Id. at 14.) After May

declined to go to the hospital, the EMTs determined that she did not require any

further medical treatment. (Id. at 15; R41, ¶ 8.) May then executed a form refusing


                                           3
               Case: 15-11749   Date Filed: 11/15/2016   Page: 4 of 24


medical treatment and transport to the hospital, which Smith witnessed. (R41-1,

¶ 11.)

         In the interim, Officer Allen received a call from 911 requesting his

assistance at May’s residence. (R39, p. 18.) Upon his arrival, an EMT advised him

that May had “been a little combative to herself” and was upset. (Id. at 21.)

Another EMT purportedly told Officer Allen that May had been clasping her fists

and “scruffing and hitting herself in the head.” (Id. at 25.) Consequently, Officer

Allen entered May’s bedroom to investigate. (See id. at 24–26.) There, he observed

that her hair was “all over her head in disarray.” (Id. at 49.) Based on the EMTs’

statements, coupled with his own observations, Officer Allen made the decision to

seize May in her bedroom and transport her to the hospital for a psychological

evaluation.

         In conducting the mental-health seizure, Officer Allen asked the EMTs to

leave the room and locked the door behind them. (R34-6, pp. 16–17.) Officer Allen

then told May that she was going to the hospital and instructed her to take off her

nightgown and put on more suitable clothing. (Id. at 17, 18; R39, p. 28.) May

began to cry. (R34-6, p. 18.) Despite her urging, Officer Allen refused to leave the

room while she changed. (Id. at 72.) Instead, Officer Allen began handing May her

clothes and touched her shoulder roughly in an effort to pull off her nightgown.

(Id. at 18–19.) After she had put on her shorts, Officer Allen instructed her to take


                                         4
               Case: 15-11749       Date Filed: 11/15/2016      Page: 5 of 24


them off and first put on her undergarments. (Id. at 20.) When May refused,

Officer Allen replied, “Yes, you will,” and patted his gun. (Id.) Officer Allen

remained in the locked room alone with May for fifteen to twenty minutes, all the

while ignoring Smith’s requests from the other side that he open the door.3 (R34-7,

p. 44; R34-6, pp. 20–21.)

       After the two emerged from the room, Officer Allen announced that he was

taking May to the hospital to talk with “someone in crisis.” (R34-6, p. 45; R39,

p. 24.) Outside the house, May told Jacobs that she did not want to go to the

hospital. (R34-6, pp. 72–73.) Nonetheless, Officer Allen placed May in the back of

his police car and took her to Satilla Regional Medical Center in Waycross,

Georgia. (Id. at 24; see also R39, p. 44.)

       Once they arrived at the hospital, Officer Allen escorted May to the

emergency room. (R34-6, pp. 24–25.) Inside, Officer Allen requested a hospital

room for May and asked the staff about her prior diagnoses. (Id. at 25.) After

hospital staff informed him that May suffered from Pick’s disease and caregiver

breakdown, Officer Allen left the hospital. (Id. at 25–26.)




       3
         Officer Allen largely disputes May’s version of events. For example, though he admits
that he and May were alone in her room with the door closed, he denies that he locked the door
and contends that he only remained in the room with her for five or six minutes. (R39, pp. 26,
31–32, 35–36). He also denies that May disrobed in front of him or that she was naked. (Id.
at 31–32.) However, Officer Allen did concede that May inadvertently exposed her left breast in
his presence as she was putting on her t-shirt. (Id. at 29, 37–38.)
                                              5
               Case: 15-11749        Date Filed: 11/15/2016      Page: 6 of 24


       May spent no more than two hours at the hospital before she was dismissed.

(R34-7, p. 52.) During this time, she spoke with a nurse from psychiatry and had

some blood work performed. (R34-6, p. 48.) According to May, another nurse told

her that there was nothing wrong with her. (Id. at 26.)

       Pursuant to 42 U.S.C. § 1983, May subsequently brought suit in the United

States District Court for the Southern District of Georgia against Officer Allen, the

City of Nahunta, Georgia, and then-City Chief of Police Darren Crews (“Officer

Crews”).4 (R1.) May alleged: (1) that Officers Allen and Crews unlawfully seized

her in violation of the Fourth and Fourteenth Amendments (R1, ¶¶ 49–57); (2) that

Officer Allen falsely imprisoned her in violation of the Due Process Clause of the

Fourteenth Amendment (see id. ¶¶ 58–66); and (3) municipal liability against the

City for the actions and inactions of Officers Allen and Crews (id. ¶¶ 32–34, 36–

39, 42–46). May also asserted state law claims against Officer Allen for assault and

battery, invasion of privacy, and false imprisonment. (Id. ¶¶ 67–89.)

       Defendants later moved for summary judgment on grounds of qualified

immunity and official immunity. (See R45, pp. 19–20, 38.) Based on its finding

that Officer Allen had probable cause to seize May, the district court granted

Officer Allen qualified immunity with respect to May’s federal claims. (Id. at 24–

25) Additionally, the district court concluded that no clearly established law would

       4
         May’s claims against Officer Crews appear to be based on vicarious liability for Officer
Allen’s conduct.
                                               6
              Case: 15-11749    Date Filed: 11/15/2016   Page: 7 of 24


have put Officer Allen on notice that his actions were unlawful. (Id. at 25, 31–32.)

As to May’s state law claims, the district court held that Officer Allen was entitled

to official immunity because May had not met her burden of demonstrating that he

acted with actual malice. (Id. at 40–41.) The district court also granted summary

judgment in favor of Officer Crews and the City. This appeal followed.

                                         II

      We review a district court’s grant of summary judgment based on the

defense of qualified immunity de novo. Holmes v. Kucynda, 321 F.3d 1069, 1077

(11th Cir. 2003). “Summary judgment is appropriate only when the evidence

before the court demonstrates that ‘there is no genuine issue of material fact and

that the moving party is entitled to judgment as a matter of law.’” Id. (quoting

Fed. R. Civ. P. 56(c)).

                                         III

      “Qualified immunity protects government actors performing discretionary

functions from being sued in their individual capacities.” Holmes, 321 F.3d at

1077. In evaluating a government actor’s entitlement to qualified immunity, the

Supreme Court has developed an objective-reasonableness test wherein “the

official’s actions must be evaluated against ‘clearly established law,’ consisting of

statutory or constitutional rights that a reasonable person should have known.”

Courson v. McMillian, 939 F.2d 1479, 1487 (11th Cir. 1991).


                                         7
               Case: 15-11749       Date Filed: 11/15/2016      Page: 8 of 24


       In particular, once we determine that a defendant was acting within his

discretionary authority at the time of the challenged conduct, we engage in a

two-prong analysis to evaluate whether he is entitled to qualified immunity. See

Roberts v. Spielman, 643 F.3d 899, 904 (11th Cir. 2011). First, we consider

whether the facts—viewed in the light most favorable to the plaintiff—establish

that a constitutional right has been violated. Id. Second, we determine whether that

right was clearly established at the time of alleged conduct. Id. “Both elements of

this test must be satisfied for an official to lose qualified immunity, and this

two-prong inquiry may be done in whatever order is deemed appropriate for the

case.” Grider v. City of Auburn, Ala., 618 F.3d 1240, 1254 (11th Cir. 2010).

                                              A

       The parties do not dispute that Officer Allen was acting within the scope of

his discretionary authority at the time of the alleged events. Therefore, with respect

to May’s unlawful seizure claim, the first issue we must decide is whether Officer

Allen is entitled to qualified immunity for his initial decision to seize and then

transport May to the hospital. 5

                                              1

       “The Fourth Amendment protects people from unreasonable searches and

seizures.” Roberts, 643 F.3d at 905. “For Fourth Amendment purposes, a seizure

       5
        We will address whether Officer Allen is entitled to qualified immunity with respect to
the manner of such seizure in Part C of this Opinion.
                                              8
              Case: 15-11749     Date Filed: 11/15/2016    Page: 9 of 24


occurs when an officer, ‘by means of physical force or show of authority, has in

some way restrained the liberty of a citizen.’” Id. (quoting Terry v. Ohio,

392 U.S. 1, 19 n.16 (1968)). “An encounter between a police officer and a citizen

becomes a seizure when ‘a reasonable person would not feel free to terminate the

encounter.’” Id. (quoting United States v. Jordan, 635 F.3d 1181, 1186 (11th

Cir. 2011)). In the context of a mental-health seizure, “[w]hen an officer stops an

individual to ascertain that person’s mental state (rather than to investigate

suspected criminal activity), the Fourth Amendment requires the officer to have

probable cause to believe the person is dangerous either to himself or to others.”

Id.

      There is no question that May was seized during the alleged incident.

According to May’s version of the facts, Officer Allen restrained her freedom by

confining her to the bedroom and transporting her to the hospital for a

psychological evaluation against her will. Thus, we must determine whether such

seizure was unreasonable under the Fourth Amendment.

      In doing so, “our inquiry is a dual one.” Terry, 392 U.S. at 19–20. First, we

consider “whether the officer’s action was justified at its inception.” Id. at 20. We

then consider whether the seizure “was reasonably related in scope to the

circumstances which justified the interference in the first place.” Id.




                                           9
             Case: 15-11749    Date Filed: 11/15/2016   Page: 10 of 24


      Here, we conclude that, at its inception, Officer Allen’s action in seizing

May for a psychological evaluation was justified. “[T]o be entitled to qualified

immunity from a Fourth Amendment claim, an officer need not have actual

probable cause, but only ‘arguable probable cause’”—that is, “the facts and

circumstances must be such that the officer reasonably could have believed that

probable cause existed.” Montoute v. Carr, 114 F.3d 181, 184 (11th Cir. 1997).

Based on the evidence, we hold that Officer Allen had arguable probable cause to

seize May for a psychological evaluation.

      The facts at hand are similar to those present in Roberts v. Spielman,

643 F.3d 899 (11th Cir. 2011), which was decided about seven weeks before the

events at issue here. In Roberts, an officer reported to the plaintiff’s home in

response to a 911 call concerning a possible suicide attempt. Id. at 902. Upon his

arrival, the officer spoke with the plaintiff’s former sister-in-law, who informed

him that: (1) she had been trying to make contact with the plaintiff for an hour; and

(2) the plaintiff had a history of suicide attempts and was on medication for bipolar

disorder. Id. After knocking repeatedly to no avail, the officer opened the back

door a few inches and identified himself. Id. Roberts became verbally abusive

toward the officer and made an ambiguous threat, thereby prompting the officer to

escort her out of the house. Id. at 902–03. The officer then explained to Roberts

that he had been called to perform a welfare check at her home. Id. at 903. Because


                                         10
             Case: 15-11749      Date Filed: 11/15/2016   Page: 11 of 24


Roberts did not threaten her life in his presence, the officer declined to take her

into custody for an evaluation and subsequently left. See id.

      Based on the foregoing events, the plaintiff brought suit under 42

U.S.C. § 1983, alleging that the officer violated her Fourth Amendment right to be

free from unreasonable searches and seizures. Id. at 901. The officer moved for

summary judgment on the basis of qualified immunity. The district court

ultimately held that the officer was not entitled to qualified immunity because he

was acting outside the scope of his discretionary authority. Id.

      On appeal, we reversed the district court’s denial of qualified immunity and

held that the officer’s conduct did not violate the Fourth Amendment. Id. at 906.

Crucial to our analysis were the following facts: (1) that the officer had been

dispatched in response to a 911 call; (2) the statements made to the officer by the

plaintiff’s sister-in-law; and (3) that there was nothing in the record to suggest that

the officer should have doubted the information given to him by the plaintiff’s

relative. Id. Based on these facts, as well as Roberts’ behavior following the

officer’s arrival, we held that the officer could have reasonably believed that

Roberts posed a danger to herself, thereby justifying his decision to seize her to

investigate the relative’s concerns. Id.

      As in Roberts, on the day of the incident, Officer Allen reported to May’s

home in response to a 911 call requesting police assistance. After he arrived, two


                                           11
             Case: 15-11749     Date Filed: 11/15/2016    Page: 12 of 24


EMTs respectively told him that May had been: (1) “a little combative to herself”

and was upset (R.39, p. 21); and (2) clasping her fists and “vigorously . . . scruffing

and hitting herself in the head” (id. at 25). Officer Allen’s own observations

corroborated these statements, as he testified that May’s hair was “all over her

head in disarray.” (Id. at 49.) In light of the EMTs’ statements and his respective

observations, Officer Allen could reasonably have believed that May posed a

danger to herself.

      Officer Allen’s decision to transport May to the hospital warrants the same

conclusion. Notably absent from the record is any evidence that May’s mother,

sister, or brother protested Officer Allen’s announcement that he was taking her to

the hospital. Moreover, in view of the chilling effect that a contrary ruling may

have in this context, we are reluctant to second guess an officer’s decision to

transport a person to the hospital to evaluate possible mental-health concerns.

                                          2

      Ordinarily, our analysis would end there. Indeed, once arguable probable

cause is established, there is no need to address whether clearly established law

governs the challenged conduct. Nonetheless, though we affirm the district court’s

holding that Officer Allen was entitled to qualified immunity for the initial seizure,

we find that the district court erred in concluding that the right to be free from an

unreasonable mental-health seizure was not clearly established on August 3, 2011.


                                          12
              Case: 15-11749    Date Filed: 11/15/2016   Page: 13 of 24


      Importantly, our decision in Roberts—rendered on June 14, 2011—laid out

the specific parameters for the lawful seizure of an individual for psychiatric

evaluation. In reaching a contrary conclusion, the district court underscored the

absence of a constitutional violation in Roberts. However, clearly established law

requires only that factually applicable case law stake out a bright line and clearly

establish the contours of a constitutionally protected right. See Post v. City of Fort

Lauderdale, 7 F.3d 1552, 1557 (11th Cir. 1993), modified, 14 F.3d 583

(11th Cir. 1994); cf. Vinyard v. Wilson, 311 F.3d 1340, 1351 (11th Cir. 2002)

(“When looking at case law, some broad statements of principle are not tied to

particularized facts and can clearly establish law applicable in the future to

different sets of detailed facts.”). Consequently, the law need only be clearly

articulated to be clearly established; a finding of unconstitutional conduct on the

facts is not always required. See, e.g., Hope v. Pelzer, 536 U.S. 730, 741 (2002)

(“[O]fficials can still be on notice that their conduct violates established law even

in novel factual circumstances. . . . Although earlier cases involving

‘fundamentally similar’ facts can provide especially strong support for a

conclusion that the law is clearly established, they are not necessary to such a

finding.”).

      Thus, when a binding decision establishes the legal standard for conduct and

then measures the specific conduct at issue against that standard, it is of no


                                         13
             Case: 15-11749      Date Filed: 11/15/2016    Page: 14 of 24


moment whether the conduct is found to be constitutionally impermissible. The

legal standard is the rationale necessary to the holding in the case, and that

standard establishes the contours of the constitutionally protected right.

      The decision in Roberts established—and clearly established—both the legal

standard that governs the level of suspicion required for a seizure in the

mental-health context and the kind of facts that might warrant such a seizure—

namely, facts indicating that such person may pose a danger to himself or others.

Under Roberts, the level of suspicion required for a mental-health seizure is

probable cause, characterized as a “probability or substantial chance of dangerous

behavior.” Roberts, 643 F.3d at 905–06 (quoting Monday v. Oullette, 118 F.3d
1099, 1102 (6th Cir. 1997)). Having established the level of suspicion necessary to

justify such a seizure, the Roberts court then evaluated the specific conduct at issue

and held that the defendant-officer “could reasonably have believed that Roberts

posed a danger to herself that justified [his conduct].” Id. at 906.

      Specifically, Roberts held that “[w]hen an officer stops an individual to

ascertain that person’s mental state (rather than to investigate suspected criminal

activity), the Fourth Amendment requires the officer to have probable cause to

believe the person is dangerous either to himself or to others.” Id. at 905. This

standard provided fair warning to Officer Allen that he would need to have




                                          14
             Case: 15-11749      Date Filed: 11/15/2016   Page: 15 of 24


probable cause to believe that May was a danger to herself or to others to justify

seizing her on mental-health grounds.

      Because we conclude that Officer Allen had arguable probable cause to seize

May, we find the district court’s erroneous conclusion that the standard was not

clearly established to be harmless error. Thus, we affirm the district court’s

ultimate holding as to the propriety of Officer Allen’s initial decision to seize and

transport May to the hospital.

                                          B

      We similarly conclude that Officer Allen is entitled to qualified immunity on

May’s § 1983 false imprisonment claim.

      “A § 1983 claim of false imprisonment requires a showing of common law

imprisonment and a due process violation under the Fourteenth Amendment.”

Campbell v. Johnson, 586 F.3d 835, 840 (11th Cir. 2009). “The elements of

common law false imprisonment are an intent to confine, an act resulting in

confinement, and the victim’s awareness of confinement.” Id. A plaintiff must also

prove that the defendant acted with deliberate indifference in violating the

plaintiff’s right to be free from continued detention after the defendant knew or

should have known that the detainee was entitled to release. Id.

      At oral argument, May confirmed that her false imprisonment claim, like her

unlawful seizure claim, was based on her detention by Officer Allen in her


                                          15
             Case: 15-11749    Date Filed: 11/15/2016   Page: 16 of 24


bedroom through the time that she was taken to the hospital. In light of our finding

that Officer Allen had arguable probable cause to seize May and transport her to

the hospital, we find that May has not shown that Officer Allen acted with

deliberate indifference by knowingly or recklessly violating her right to be free

from continued detention after she was entitled to release. Thus, we affirm the

district court’s grant of summary judgment in favor of Officer Allen on May’s

§ 1983 false imprisonment claim.

                                         C

      Having determined that Officer Allen is entitled to qualified immunity on

the issue of whether the seizure was justified at its inception, we now address

whether the manner of the seizure was unreasonable. Because we determine that

questions of fact exist with respect to whether the seizure was conducted in an

extraordinary manner, unusually harmful to May’s privacy interests, Whren v.

United States, 517 U.S. 806, 818 (1996), we conclude that the district court erred

in granting Officer Allen qualified immunity for his conduct during the seizure.

                                         1

      Under the Fourth Amendment, an individual is entitled to be free from

unreasonable government intrusion wherever he harbors a reasonable expectation

of privacy. Terry, 392 U.S. at 9. The legality—and, thus, reasonableness—of an

officer’s conduct is often judged “by balancing its intrusion on the individual’s


                                        16
              Case: 15-11749       Date Filed: 11/15/2016     Page: 17 of 24


Fourth Amendment interests against its promotion of legitimate, governmental

interests.” Bouye v. Marshall, 102 F. Supp. 2d 1357, 1362–63 (N.D. Ga. 2000)

(citing Graham v. Connor, 490 U.S. 386, 397 (1989)), aff’d sub nom., Bouye v.

Gwinnett Cty., 265 F.3d 1063 (11th Cir. 2001).

       However, where adequate justification for the initiation of the seizure has

been found, courts limit their application of the balancing analysis to “searches or

seizures conducted in an extraordinary manner”—that is, searches and seizures

conducted in a manner “unusually harmful to an individual’s privacy or even

physical interests.” Whren, 517 U.S. at 818. Inter alia, these “extraordinary

manner” cases may involve seizure by means of a deadly weapon. Id.

       “Whether a search or seizure is ‘extraordinary’ turns, above all else, on the

manner in which it is executed.” Atwater v. City of Lago Vista, 532 U.S. 318, 322

(2001). Given that “[t]he Fourth Amendment proceeds as much by limitations

upon the scope of governmental action as by imposing preconditions upon its

initiation,” the manner in which a seizure is conducted is “as vital a part of the

inquiry as whether [it was] warranted at all.” Terry, 392 U.S. at 28–29. At bottom,

a government actor must employ reasonable means.6 See Evans v. Stephens,

407 F.3d 1272, 1281 (11th Cir. 2005).


       6
         The question of reasonableness may sometimes turn on whether less intrusive means
were practically available to accomplish the objective of the seizure, as in the context of an
unduly intrusive search or an extended detention. See, e.g., Gray ex rel. Alexander v. Bostic,
                                             17
               Case: 15-11749       Date Filed: 11/15/2016       Page: 18 of 24


       Thus, an initially constitutional seizure can become unconstitutional where it

is executed in an extraordinary manner, thereby subjecting the officer’s conduct to

a balancing analysis. While usually evaluated in the context of excessive force, that

is not the only way that an otherwise authorized seizure might be conducted in

such an extraordinary manner so as to constitute a constitutional violation.

Applying the foregoing analysis here, the question we must answer is whether—

considering the totality of the circumstances—an objectively reasonable officer

would have known that May’s right to personal security was unreasonably violated

by Officer Allen’s actions following the initial seizure. See Terry, 392 U.S. at 9.

       Officer Allen arrived at May’s home to assist EMTs in responding to a 911

call. Based on the EMTs’ statements to Officer Allen, the government interest was

the promotion of safety, the elimination of self-harm, and the investigation of

mental-health concerns. Balancing the government interest against May’s interest

in bodily sanctity and personal security, we conclude that Officer Allen’s actions

exceeded the scope of the underlying justification and that he failed to use

reasonable means to rectify the situation. Thus, while Officer Allen had at least

arguable probable cause to seize and transport May to the hospital for evaluation,



458 F.3d 1295, 1306 (11th Cir. 2006) (citing Florida v. Royer, 460 U.S. 491, 500 (1983)). For
example, a lawful seizure “can become unlawful if it is prolonged beyond the time reasonably
required to complete that mission.” Illinois v. Caballes, 543 U.S. 405, 407 (2005); see also
Muehler v. Mena, 544 U.S. 93, 100 (2005) (stating that the duration of a detention can also affect
the balance of interests).
                                               18
              Case: 15-11749     Date Filed: 11/15/2016     Page: 19 of 24


the manner in which he chose to do so was unreasonable, thereby violating May’s

Fourth Amendment rights.

      In concluding that Officer Allen’s actions were objectively reasonable under

the circumstances, the district court evidently placed little emphasis on the

allegedly egregious manner in which the seizure was performed. Though admitting

that Officer Allen’s conduct may have been “indelicate,” the district court focused

almost solely on whether Officer Allen had probable cause to seize May in the first

place. (R 45, p. 41.) Such was error.

      Specifically, on May’s version of the facts, Officer Allen detained May in a

locked room for twenty minutes and forced her to disrobe. Officer Allen’s

purported rationale was to: (1) get May to change out of her nightgown and put on

more appropriate clothing for transport to the hospital; and (2) ensure that May did

not harm herself in the interim. Notwithstanding these objectives, it was clearly

inappropriate for a male officer to lock himself in a room with a woman in a state

of undress under the circumstances, particularly after she asked him to leave. The

unreasonableness of such conduct is further underscored by his failure to summon

the female EMT or any of May’s female relatives present at the residence.7 As

intimated at oral argument, one could certainly conclude that it was unreasonable



      7
         According to the deposition testimony of Officer Crews, the City did not have any
female police officers at the time. (R38, p. 35.)
                                           19
               Case: 15-11749   Date Filed: 11/15/2016   Page: 20 of 24


for Officer Allen not to ask the female EMT to remain with May while she

disrobed. Even more troubling is the testimony that Officer Allen attempted to pull

May’s nightgown from her shoulder and used the threat of deadly force to compel

her to remove her shorts, in order to first put on undergarments, by patting his gun

after she initially refused. Based on the totality of these facts, one could conclude

that the manner in which Officer Allen conducted the seizure violated May’s

Fourth Amendment right. Moreover, not only could Officer Allen’s patent

disregard for May’s personal dignity be deemed unreasonable, but so could the

prolonged duration of the seizure. Thus, we conclude that factual questions remain

with respect to whether Officer Allen’s conduct violated May’s constitutional right

to personal security.

                                          2

       Our final inquiry concerns whether, under the circumstances, May’s right to

be free from a seizure in which she was compelled—by threat of deadly force—to

disrobe in front of a male police officer, with whom she remained alone in a locked

room for twenty minutes, was clearly established on August 3, 2011. We conclude

that it was.

       “The relevant, dispositive inquiry in determining whether a right is clearly

established is whether it would be clear to a reasonable officer that his conduct was

unlawful in the situation he confronted.” Vinyard, 311 F.3d at 1350. “Our circuit


                                         20
             Case: 15-11749     Date Filed: 11/15/2016    Page: 21 of 24


uses two methods to determine whether a reasonable officer would know that his

conduct is unconstitutional.” Fils v. City of Aventura, 647 F.3d 1272, 1291

(11th Cir. 2011). “The first method looks at the relevant case law at the time of the

violation; the right is clearly established if ‘a concrete factual context exists so as

to make it obvious to a reasonable government actor that his actions violate federal

law.’” Id. at 1291 (quoting Hadley v. Gutierrez, 526 F.3d 1324, 1333

(11th Cir. 2008)).

      “The second method looks not at case law, but at the officer’s conduct, and

inquires whether that conduct ‘lies so obviously at the very core of what the Fourth

Amendment prohibits that the unlawfulness of the conduct was readily apparent to

the officer, notwithstanding the lack of fact-specific case law.” Id. (quoting

Vinyard, 311 F.3d at 1355). “In such circumstances, the violation is obvious.”

Evans, 407 F.3d at 1282.

      Applying the obvious clarity test to May’s version of the facts, we hold that

an objectively reasonable officer would have known to refrain from engaging in

degrading and humiliating methods when preparing to transport a person of the

opposite gender for a psychological evaluation. Given our prior holding that

searches performed in an “abusive fashion” may violate the Constitution, Evans,
407 F.3d at 1281, an objectively reasonable officer would have known that, under

the circumstances, it was unreasonable to use the threat of deadly force to compel a


                                          21
              Case: 15-11749       Date Filed: 11/15/2016     Page: 22 of 24


female civilian to disrobe in that manner. Indeed, if established, Officer Allen’s

conduct is representative of the type of unnecessarily invasive and demeaning

intrusion that is undoubtedly within the sphere of what the Fourth Amendment

prohibits.

       Quite simply, the Fourth Amendment ensures a person’s right “to be secure

in their persons [and] houses” against unreasonable seizures. U.S. CONST.

amend. IV. As such, any objectively reasonable officer would have known that the

“degrading and forceful manner” in which Officer Allen conducted this seizure

was patently unreasonable. Evans, 407 F.3d at 1283; see also Hope,
536 U.S. at 745 (finding that the defendants violated clearly established law under

the obvious clarity test where the plaintiff “was treated in a way antithetical to

human dignity” by being “hitched to a post for an extended period of time in a

position that was painful, and under circumstances that were both degrading and

dangerous”). 8

       In Evans v. Stephens, 407 F.3d 1272 (11th Cir. 2005), we found that strip

searches performed during a post-arrest criminal investigation were unreasonable

at both their inception and with regard to the manner in which they were

performed. Id. at 1278. In applying the obvious clarity test, we took issue with the

following circumstances: (1) that the plaintiffs were searched in an abnormal

       8
         Even the testimony of Officer Crews supports May’s position, as Officer Crews implied
that Officer Allen should not have laid his hands on her. (See R38, pp. 37.)
                                             22
             Case: 15-11749      Date Filed: 11/15/2016    Page: 23 of 24


place—a broom closet—“thus, capable of exciting more fear”; (2) that “[l]ittle

respect for privacy was observed”; (3) that the officers used unnecessary force; and

(4) that the officers used threatening language toward the plaintiffs. Id at 1281–82.

      Given Officer Allen’s alleged disregard for May’s privacy, his use of

forcible language coupled with the threat of deadly force, the prolonged duration of

the seizure, and the inappropriateness inherent in the circumstances, we similarly

conclude that “the supposed facts of this case take the manner of [seizure] well

beyond the ‘hazy border’ that sometimes separates lawful conduct from unlawful

conduct.” Id. at 1283 (quoting Priester v. City of Riviera Beach, Fla., 208 F.3d
919, 926 (11th Cir. 2000)). Here, as in Evans, the violation was obvious. As such,

qualified immunity was inappropriate, and the district court erred by granting

summary judgment in favor of Officer Allen on that ground.

                                           IV

      At oral argument we posited the following hypothetical to the parties. An

officer initiates a traffic stop. Although the officer had probable cause for the

initial stop, during the course of the traffic stop, he requests that the driver disrobe.

When the driver refuses, the officer pats his gun, and the driver then complies.

Subsequently, the officer tells the driver to put her clothes back on and lets her go.

When asked whether the foregoing conduct would unreasonably violate the




                                           23
               Case: 15-11749        Date Filed: 11/15/2016        Page: 24 of 24


driver’s privacy, counsel for the Appellees conceded that it would. We see no

reason to treat the present circumstances differently.

       In sum, we hold that Officer Allen is protected by qualified immunity from

May’s challenge to his decision to seize and transport her to the hospital, but he is

not entitled to qualified immunity from May’s claims challenging the manner of

such seizure.       Accordingly, we affirm the district court’s grant of qualified

immunity with respect to the initial seizure. However, we reverse and remand on

the question of whether Officer Allen’s conduct during the seizure was done in an

extraordinary manner unusually harmful to May’s privacy interests. 9

       AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




       9
          After review of the record, we find no reason to disturb the district court’s ruling on the
issue of official immunity for May’s state law claims.
                                                 24